Citation Nr: 0728503	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  00-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee meniscectomy with degenerative 
arthritis, to include consideration of a separate evaluation 
under another diagnostic code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO in Detroit, Michigan, that denied the veteran's 
claim for an increased evaluation in excess of 10 percent for 
service-connected residuals of a right knee meniscectomy with 
degenerative arthritis.  By an April 2001 decision, the Board 
remanded the claim.  In October 2002, the Board denied the 
claim.

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2005, the Court issued an Order directing the Board 
to consider whether the veteran was entitled to a separate 
evaluation for dislocated cartilage under 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5258, in addition to the 10 percent 
evaluation already assigned under 38 C.F.R. § 4.71a, Code 
5003, for arthritis and the 10 percent evaluation assigned 
under 38 C.F.R. § 4.71a, Code 5257, for residuals of 
meniscectomy.  The claims file was returned to the Board 
following the Court's Order and, in June 2006, the Board 
remanded the matter for further evidentiary development.  The 
matter is once again before the Board.  


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
loose bodies or dislocated, medial, semi-lunar cartilage.

2.  The veteran has a superficial medial longitudinal scar 
located on the right knee which is painful to palpation.




CONCLUSIONS OF LAW

1.  The criteria for a separate disability evaluation for the 
veteran's right knee disability for dislocated, semilunar, 
cartilage have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5258 (2006).

2.  The criteria for a separate disability evaluation of 10 
percent, and no higher, for superficial scar, right knee, 
have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2001, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  In this case, the November 1999 denial preceded 
the enactment of the VCAA.  Thereafter, the RO did furnish 
VCAA notice to the veteran regarding this issue in July 2001, 
July 2006, and January 2007.  Because the VCAA notice in this 
case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2001, July 2006 and January 2007 letters, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Regarding notice 
of the applicable laws and regulations, the veteran was 
provided with the wrong diagnostic codes in the January 2007 
letter.  Specifically, rather than receiving notice of the 
diagnostic codes that pertain to knee disabilities, the 
veteran was given the diagnostic codes for back disabilities.  
However, the correct diagnostic codes were provided to the 
veteran in the October 2000 statement of the case.  Thus, as 
the veteran was given proper notice of the diagnostic codes 
pertinent to his claim, there is no prejudice to him in going 
ahead with a decision in this matter rather than further 
delaying this appeal by sending out additional VCAA letters.  
Also in the letters noted above, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the veteran to send copies of any relevant evidence 
he had in his possession and that he could also get any 
relevant records himself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the veteran was provided notice of the disability 
rating and effective date elements in the July 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in writing in January 2007 that he had no 
other information or evidence to give to VA and asked that 
his claim be decided as soon as possible.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

Historically, the veteran's service medical records reflect 
that he sought treatment for his right knee in late February 
1953, about two weeks after his service induction in mid-
February 1953.  At that time, he reported that he had injured 
his right knee playing football in 1948, and that he had been 
having pain and popping sensations since that time; later, he 
reported injuring his knee in 1951 when pushing a car.  In 
March 1953, he was put on a restricted profile and underwent 
a course of physical therapy.  Radiologic examination 
disclosed no bone pathology.  In late March 1953 he reported 
that that he felt better at the completion of physical 
therapy.  However, the veteran's knee symptoms returned and, 
in June 1953, excision of the medial semilunar cartilage, 
right knee, was performed.

The veteran sought service connection for a knee disorder by 
a claim submitted in April 1993.  VA examination was 
conducted in June 1993.  At that time, the veteran complained 
of sharp pain when walking over rough ground.  He reported 
increased pain after prolonged sitting, and an occasional 
"electric shock" feeling in the right knee.  The veteran did 
not have an apparent limp.  The right knee was tender at the 
medial aspect and there was pain at 84 degrees of flexion.  
The veteran had full range of extension.  The examiner 
concluded that the veteran had residuals of a meniscectomy 
and degenerative joint disease of the right knee.  However, 
radiologic examination of the right knee was interpreted as 
normal.

The RO concluded that the veteran's right knee disorder 
existed prior to service, and that the symptomatology at 
service entrance was consistent with a 10 percent evaluation.  
The RO conceded that the veteran's pre-existing right knee 
disorder was aggravated in service.  The RO determined that 
the veteran's pre-service manifestations were 10 percent 
disabling and determined that the veteran currently met the 
criteria for a 20 percent evaluation.  The RO assigned a 10 
percent evaluation for the veteran's right knee disability 
status post medial meniscectomy, evaluated under Code 5257, 
based on deduction of the pre-existing 10 percent disability 
from the then-current 20 percent disability.  The veteran did 
not disagree with or appeal this determination, and it is 
final.

In 1999, the veteran sought an increased evaluation for his 
right knee disability.  On VA examination conducted in June 
1999, the veteran complained of constant right knee pain, and 
some giving way, especially when going down stairs or 
climbing hills on the golf course.  There was audible and 
palpable crepitus.  There was no instability.  Range of 
motion was from 0 degrees of extension to 130 degrees of 
flexion.  There was a small amount of joint effusion.  
Radiologic examination disclosed progression of the 
degenerative changes noted on the prior radiologic 
examination conducted in 1996.  The veteran's service-
connected right knee disability was re-characterized as 
residuals of meniscectomy with degenerative arthritis, and 
the 10 percent evaluation assigned was continued, with the 
recharacterized disability evaluated under Code 5259.

VA outpatient clinical records from June 1998 to September 
2001 reflect that, on neurologic evaluation in July 1999, the 
veteran's gait and station were normal.  He was able to walk 
on his toes and on his heels normally.  He denied any change 
in gait or station.  The outpatient clinical records are 
otherwise devoid of any complaints of right knee pain or 
assessment of right knee function until June 2001. At that 
time, the veteran complained that he was not able to walk 
without markedly increased knee pain.  The veteran reported 
some relief with Naproxen.  

In July 2001, the veteran complained of right medial joint 
line pain.  The veteran reported that he had experienced good 
relief when given intraarticular steroid injection two years 
previously.  The veteran was again treated with 
intraarticular steroid injection.

On VA examination conducted in May 2002, the veteran reported 
that he was concerned that his right knee pain would result 
in his hours being further cut at work.  He worked for a golf 
course, and, because of right knee pain, he was unable to use 
the push lawn mower to cut grass on slopes and uneven ground.  
Therefore, his work hours had been decreased.  The veteran 
reported weakness of the right knee, difficulty on steps, 
stiffness, and swelling.  He reported giving way of the right 
knee when he would swing a golf club; he stated that the 
side-to-side motion made his knee feel unstable.  He used 
Naprosyn twice daily for pain.  He reported that his right 
knee pain would flare up with walking farther than five holes 
on a golf course, so he had to use a cart when playing golf.  
He reported that he could walk on a treadmill, and tried to 
walk more than one-half mile when exercising.  During a flare 
up, he had to sit with his right leg straight out.  He used 
an elastic support brace during the daytime.

Objectively, there was tenderness lateral and inferior to the 
patella. There was full extension of the right knee with 
grade 4/5 strength.  The veteran had active motion to 70 
degrees with pain through the entire range of motion, 
increasing at the ends of range of motion.  There was a five-
degree varus deformity.  There was no medial or lateral 
instability.  Anterior and posterior drawer, Lachman, and 
McMurray's tests were negative.  Crepitus was present 
throughout the range of motion.  There was mild effusion.  
Moderately severe degenerative joint disease of the right 
knee was disclosed on radiologic examination.  The examiner 
concluded that the veteran had pain with use of the knee, 
with pain increasing with distance walked or with walking on 
uneven ground.  The examiner stated that he could not 
determine the extent of additional motion lost during flare-
ups.

On file are VA outpatient records dated from January 2004 to 
April 2006.  These records are devoid of complaints or 
treatment involving the right knee.

During an October 2006 VA orthopedic examination, the veteran 
complained of pain of 5/10 on a pain scale with 10 being the 
worst.  He reported having pain at night and while driving.  
He also reported occasional swelling.  He said he took 
Naproxen 500 milligrams twice a day and used Icy Hot cream.  
He reported that his last flare up occurred in the summer of 
2006 while playing a golf game.  He explained that he twisted 
his knee while taking a hard swing and was unable to continue 
with the game.  He denied any other recent flare-ups.  He 
said he was retired.  Regarding limitations, the veteran said 
that he was no longer able to push a lawn mower, but could 
use a riding lawn mower.  He denied any other functional 
limitation other than the flare up he had with golf.  

On examination the veteran walked with a minimal limp without 
assistive devices.  The right knee had a 13 centimeter medial 
longitudinal scar with 3 centimeters in the center, tender to 
palpation.  There were no other complaints.  There were no 
other scar abnormalities.  Goniometry examination revealed 0 
to 86 degrees with complaint of pain at endpoint.  There was 
no effusion, heat, erythema, or other abnormality noted.  The 
veteran had medial collateral ligament laxity of 3 to 4 
millimeters.  There was palpable crepitus in the region of 
the patella.  The veteran had anterior/posterior drawer 
movement less than 5 millimeters.  McMurray testing was 
positive both medially and laterally with the veteran 
complaining of increased pain and grimace with both 
directions.  After the repetitive range of motion the veteran 
states that the pain was about a 6/10.  There were no other 
Deluca criteria and no other evidence of functional 
impairment noted on examination.  A computed tomography scan 
(CT) of the veteran's right knee was performed revealing 
anatomic alignment.  There was a severe narrowing of the 
medial tibial femoral space with subarticular sclerosis and 
osteophytes from the medial condyles as well as the lateral 
femoral condyle and patella.  There was also a well 
corticated small ossicle in retropatellar space.  No other 
intraarticular calcified body was identified and there was no 
appreciable joint effusion.  There was also no subluxation of 
the patella.  The posterior cruciate ligament was visualized 
and appeared intact.  The anterior cruciate ligament was 
partially visualized with no evidence of acute fracture.  
Visualized soft tissues appeared normal.  The examiner 
diagnosed the veteran as having right knee degenerative joint 
disease, no loose bodies per CT report.  He noted that there 
was also no evidence of dislocated, medial, semi-lunar 
cartilage per CT report.  He remarked that he was unable to 
differentiate between the residuals of the veteran's right 
medial meniscectomy and residuals of his right knee arthritis 
without resorting to mere speculation.  

In written argument in August 2007, the veteran's 
representative argued that the October 2006 VA examiner's 
opinion that he was unable to separate the veteran's knee 
residuals from his right medial meniscectomy versus right 
knee arthritis without resorting to speculation was not a 
sufficient medical opinion.  He said that it did not satisfy 
the Board's remand orders in June 2006 and requested that 
another medical opinion be obtained.  



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the Court Order dated in August 2005, the Court affirmed 
that part of the Board's October 2002 decision that granted a 
separate 10 percent evaluation for degenerative arthritis of 
the right knee and denied a rating in excess of 10 percent 
for limitation of motion and functional loss under Code 5260.  
See also 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  Consequently, further 
consideration of a higher rating based on limitation or 
motion and functional loss is not warranted.  

The veteran is also presently service connected for residuals 
of right knee meniscectomy, rated 10 percent disabling, under 
38 C.F.R. § 4.71a, Code 5257.  In VAOPGCPREC 23-97, the 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Under Code 5257, other 
knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

The basis of the Court Order for remand was to consider 
whether the veteran was also entitled to a separate rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258, for 
dislocation of semilunar cartilage.  The Court noted that 
despite the Board's finding that the veteran's dislocated 
cartilage had previously been removed, there was a June 2001 
examination report noting the presence of a "possible loose 
body" in the veteran's right knee.  

Under Code 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258.

Under Code 5259, removal of cartilage with symptomatic 
residuals is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, Code 5259.

In October 2006, the veteran underwent a VA right knee 
examination and CT scan.  The examiner concluded that there 
was no evidence of loose bodies in the veteran's right knee 
per CT report, nor was there evidence of dislocated, medial, 
semi-lunar cartilage per the report.  Accordingly, the 
veteran is not entitled to a separate evaluation under Code 
5258.  He is also not entitled to a separate, compensable, 
rating under Code 5259 since his right knee residuals are 
already evaluated under Code 5257 and to evaluate such 
residuals under both Codes 5257 and 5259 would violate the 
rule against pyramiding.  See 38 C.F.R. § 4.14.  

The veterans' representative argues that the October 2006 
examination report is insufficient because of the examiner's 
statement that he was unable to differentiate between 
residuals of the veteran's medial meniscectomy and residuals 
of his right knee arthritis without resorting to mere 
speculation.  The Board disagrees.  The examiner's assessment 
that it is not medically possible to differentiate the 
residuals of both knee ailments without resorting to mere 
speculation is a legitimate medical opinion.  More 
importantly, the examiner was only asked to differentiate 
between these residuals if he concluded that there were loose 
bodies in the veteran's right knee and if such loose bodies 
were pieces of dislocated semilunar cartilage.  As noted 
above, the examiner concluded that was no evidence of loose 
bodies in the right knee.  This conclusion was based on the 
objective results of a diagnostic test, i.e., the CT report.  

Based on the foregoing, the preponderance of the evidence 
does not support a separate, compensable, evaluation for the 
veteran's right knee disability for dislocated, semilunar, 
cartilage.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107 (West 2002).  

However, the Board finds that a separate, 10 percent, 
disability rating is warranted for the scar on the veteran's 
right knee.  The severity of a skin disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118.  A scar is rated according to location, 
type, and characteristics, and separate ratings may be 
assigned based upon appearance, healing, and/or impairment of 
function of the part affected.  Esteban v. Brown, 6 Vet. App. 
259 (1994).

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).

Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803), or tender and painful on objective 
demonstration (38 C.F.R. Part 4, Diagnostic Code 7804), or 
that it caused a "limitation of function of the affected body 
part"  (38 C.F.R. Part 4, Diagnostic Code 7805).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's right 
knee scar would have to:  (a) be deep or cause limitation of 
motion, and exceed six square inches in area or areas (Code 
7801); (b) be superficial, not causing a limitation of 
motion, and exceeding an area of 144 square inches (Code 
7802); (c) be superficial and unstable (Code 7803); (d) be 
superficial and painful on examination (Code 7804); or (e) 
result in a limitation of function of another body part (Code 
7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(2001-2006).

In this case, the VA examiner in October 2006 noted that the 
veteran had a 13 cm medial longitudinal scar on the right 
knee with 3 cm in the center that was tender to palpation.  
There were no other complaints or abnormalities regarding 
this scar.  As the finding of tenderness to palpation 
satisfies the criteria under either the new or old version of 
Diagnostic Code 7804 for a superficial scar that is 
tender/painful on objective demonstration, the veteran is 
entitled to a separate 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001, 2006).

Furthermore, there is no showing that the right knee 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321.  There 
is no showing that the right knee symptomatology, alone, has 
resulted in marked interference (i.e., beyond that 
contemplated in the assigned evaluations) with employment.  
The veteran is currently retired.  He can no longer use a 
push mower, but can use a riding lawn mower.  Moreover, this 
disability has not been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  Thus, in the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand the claim for a higher 
evaluation to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee meniscectomy with degenerative 
arthritis is denied.

Entitlement to a separate 10 percent evaluation for 
superficial scar, right knee, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


